Citation Nr: 0511434	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for residuals of a bone 
spur resection of the right olecranon.

3.  Entitlement to an increased rating for residuals of a 
right wrist capitate fracture, currently evaluated as 10 
percent disabling.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2004 a Video Conference hearing was held at the 
RO that was conducted by the undersigned Acting Veterans Law 
Judge. 

At the November 2004 Video Conference hearing the veteran 
raised the issues of entitlement to an increased evaluation 
for the post-operative residuals of left hip surgery, 
entitlement to non-service connected pension benefits, and 
entitlement to vocational rehabilitation.  Those issues are 
not ripe for consideration by the Board at this time in that 
they have not been adjudicated by the RO.  The issues are 
referred to the RO for further consideration and development.

As indicated on the title page of this decision, the issue of 
service connection for hypertension has been rephrased to 
contemplate the requirements for reopened claims pursuant to 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
Discussion of this subject will ensue in the Remand portion 
of this decision.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hypertension is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required.

FINDINGS OF FACT

1.  The claimed pre-service residuals of a bone spur 
resection of the right olecranon are not shown during service 
and current residuals of a bone spur resection of the right 
olecranon are not shown to be etiologically related to the 
veteran's period of service, including undergoing an increase 
in severity during service.

2.  The residuals of a right wrist capitate fracture result 
in discomfort and some functional loss of the wrist, but 
ankylosis of the right wrist is not shown. 


CONCLUSIONS OF LAW

1.  Claimed pre-existing residuals of a bone spur resection 
of the right olecranon were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right wrist capitate fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 
(2004).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In Pelegrini II, the Court also 
made it clear that where notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  The original RO 
decision that is the subject of this appeal was entered in 
March 2002.  Only after that rating action was promulgated 
did the AOJ, in December 2003 provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  Proper notice of the VCAA 
requirements was also included in the March 2004 Supplemental 
Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). In this regard, the Board 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

Concerning the veteran's claims, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes the veteran's service medical 
records and VA treatment records.  The veteran has also been 
afforded VA medical examinations to evaluate his claimed and 
service connected disabilities.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
increased ratings.  The discussions in the rating decisions 
and Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the VCAA law and regulations in the 
first instance does not prejudice him.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).



I.  Service Connection for Residuals of a Bone Spur Resection 
of the Right Olecranon

Factual Background

In a September 1966 service induction Report of Medical 
History, signed by the veteran, it was specified that he did 
not have nor had he had a painful or "Trick" shoulder or 
elbow.  A contemporaneous service induction Report of Medical 
Examination revealed that there were no abnormalities of the 
upper extremities, to include residuals of a bone spur 
resection of the right olecranon.

The veteran's service medical records, including his service 
separation physical examination records, are entirely absent 
for any complaints, findings, or treatment regarding 
residuals of a bone spur resection of the right olecranon.  
The service separation Report of Medical History indicates 
that the veteran did not have a painful or "Trick" shoulder 
or elbow.    

A September 1969 VA medical examination report reveals no 
complaints or findings regarding residuals of a bone spur 
resection of the right olecranon. 

VA medical records dated in October 1980 and January 1981 
show that the veteran received treatment for right wrist pain 
radiating to the elbow that was clinically reported as early 
ulnar nerve entrapment. Interim medical records are absent 
for any pertinent findings.  

A VA medical examination of the hand, thumb, and fingers was 
performed in July 2002.  It was indicated that the veteran 
had had a bone spur removed from his right elbow in 1962, 
prior to entering the service.  The veteran reportedly 
described continuing aching pain in the right elbow.  The 
physical examination revealed a laceration or incision over 
the olecranon, and that there was full range of motion of the 
wrist in all planes.  The diagnoses included: Bone spur 
resection, right olecranon, minimally symptomatic.

At the November 2004 Video Conference hearing conducted by 
the undersigned Acting Veterans Law Judge, the veteran 
testified that his olecranon bone caused problems for him 
while he was in service.  He stated that the first onset of 
the problem he had was a locking in the elbow after bringing 
an object down from his chest that weighed over five pounds.  
He testified that it was painful.  The veteran reported that 
he received treatment for his elbow during service while in 
Japan.  The veteran testified that he aggravated the pre-
existing condition in service.  The veteran stated that a 
doctor in the military believed he had a problem due to 
aggravation of the elbow. He reported that he had current 
symptoms with the elbow and that he used Naproxen for 
swelling and arthritis.  The veteran testified that he had 
locking and pain in the elbow when lifting objects such as 
his 6 to 9 pound son.  The veteran stated that in 1970 VA 
doctors informed him that he had a (elbow) problem.  

Analysis        
 
In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110.  The veteran does not contend that he sustained a 
bone resection of the right olecranon during service, and 
there are no records to support direct service incurrence.  

The veteran asserts that prior to service he had a bone spur 
resection of the right olecranon that required medical 
treatment during service, and was in fact aggravated by his 
military service.  The veteran's service induction medical 
history and physical examination records reveal no complaints 
or medical findings referable to a disorder of the right 
elbow, to include residuals of a bone spur resection of the 
right olecranon.  A recent VA medial examination confirmed 
evidence of bone spur resection of the right olecranon. VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. 38 U.S.C.A. 
§ 1111.  In this regard, the veteran's testimony must be 
considered clear and unmistakable evidence of a pre-existing 
bone spur resection of the right olecranon.
 
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

The veteran's entire service medical records, that include 
his signed and sworn service separation medical history and 
physical examination records, are entirely absent for any 
complaints, findings or treatment regarding residuals of a 
bone spur resection of the right olecranon.  A thorough 
review of the record shows that there is absolutely no 
medical evidence or findings of bone resection of the right 
olecranon residuals during the veteran's period of military 
service.  Further, the interim post-service medical record is 
also absent for any complaints or medical findings 
specifically related to a bone spur resection of the right 
olecranon until 2002.  This symptomatology is far removed 
from the veteran's period of military service.  It is also 
noteworthy that the entire record is also absent for any 
medical evidence linking the veteran's current symptoms to 
service, to include aggravation of pre-existing residuals of 
a bone resection of the right olecranon.    

With respect to the veteran's lay testimony regarding 
aggravation of a claimed pre-existing bone spur resection of 
the right olecranon, it is important to note that lay 
testimony is considered insufficient evidence because 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Further, while the veteran has 
offered testimony that he received medical treatment during 
service, there is no medical evidence to support his claim at 
all.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the claimed pre-
service residuals of a bone spur resection of the right 
olecranon are not shown during service, and current residuals 
are not shown to be etiologically linked to the veteran's 
period of service, including undergoing an increase in 
severity during service.  Service connection for residuals of 
a bone spur resection of the right olecranon is not 
warranted.

II.  Evaluation of Residuals of a Right Wrist Capitate 
Fracture

Factual Background

A VA medical examination of the hand, thumb, and fingers was 
performed in January 2002.  It was reported that the veteran 
injured his right hand in during service in 1968, and that he 
reinjured it in a 1974 fight, and that the initial injury was 
diagnosed as a capitate fracture.  The veteran was right hand 
dominant.  It was indicated that he was employed as a 
paralegal and that he also had a history of ulnar nerve 
compression for which he wore a wrist brace.  The physical 
examination revealed chronic use of a cock-up wrist splint.  
There was near symmetrical range of motion of both wrists 
with 10 degrees less volar flexion and dorsiflexion on the 
right than the uninvolved left.  It was reported that there 
was some prominence around the base of the second metacarpal, 
consistent with metacarpal "boss", that may be related to 
previous capitate fracture.  The pertinent diagnosis was 
history of capitate fracture, right wrist, with metacarpal 
"boss" and local discomfort.

At the November 2004 Video Conference hearing, the veteran 
testified that he had pain with certain movements of his 
wrist, which is why he had worn a wrist brace for over 20 
years, and opted not to have surgery.  The veteran stated 
that during cool months he had difficulty and pain with 
certain movements of the wrist and his thumb.  He was unable 
to lift more than 2 to 3 pounds with the two involved 
fingers.  The veteran testified that he was unemployed and 
that he had had problems typing when he was a paralegal.  The 
veteran stated that he had shooting pain in his arm upon 
bending downward and outward, and that he could not perform 
push-ups with the right hand.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4. 

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm. 38 C.F.R. § 
4.71a, Diagnostic Code 5215. Normal dorsiflexion of the wrist 
is from 0 to 70 degrees, and normal palmar flexion is from 0 
to 80 degrees. Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. 38 C.F.R. § 4.71, Plate I.

A 50 percent rating is assigned under Diagnostic Code 5214 
for ankylosis of the major wrist, with a 40 percent 
evaluation assigned for the minor wrist, when it is 
unfavorable, in any degree of palmar flexion, or with ulnar 
of radial deviation. A 40 percent evaluation is assigned for 
ankylosis of the major wrist, with a 30 percent assigned for 
the minor wrist, when there is ankylosis in any other 
position except favorable. A 30 percent evaluation is 
assigned for ankylosis of the major wrist, with a 20 percent 
rating assigned for ankylosis of the minor wrist, that is 
favorable in 20 to 30 degree dorsiflexion.  A note provides 
that extremely unfavorable ankylosis will be rated as loss of 
use of the hands under Diagnostic Code 5125. 38 C.F.R. § 
4.71a, Diagnostic Code 5214.

The veteran has been assigned a 10 percent disability 
evaluation due to functional loss associated with residuals 
of the right wrist capitate fracture.  The veteran has 
subjective complaints of right wrist discomfort, pain, 
limitation of motion, and problems with certain wrist 
movements.  The veteran also uses a right wrist splint, which 
he has reported is due to wrist fracture residuals, although 
clinically it has been reported the wrist brace is for a 
history of ulnar nerve compression.  In any event, although 
mainly subjective residuals are shown, it is important to 
note that a 10 percent disability evaluation is the maximum 
evaluation available under Diagnostic Code 5215, limitation 
of motion of the wrist.  A higher disability evaluation is 
available under Diagnostic Code 5214.  However, ankylosis of 
the right wrist is not shown by the clinical findings, and a 
higher evaluation on such a basis is not available. 

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. The Board also recognizes that there 
are situations in which the application of 38 C.F.R. §§ 4.40, 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.59 covers 
painful motion as a result of arthritis, which is not shown 
to be a result of the veteran's wrist fracture.  Further, a 
review of the overall medical evidence does not reflect 
objective evidence of pain greater than that contemplated by 
the current 10 percent rating which contemplates functional 
loss of the right wrist. Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  Additionally, the 
record shows that the veteran is currently unemployed.  
However, this case does not present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, to require consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

The weight of the evidence is against the veteran's claim and 
an increased evaluation for residuals of a right wrist 
capitate fracture is not warranted.  

   


ORDER

Entitlement to service connection for residuals of a bone 
spur resection of the right olecranon is denied.

Entitlement to an increased rating for residuals of a right 
wrist capitate fracture, currently evaluated as 10 percent 
disabling, is denied.     


REMAND

In the March 2002 rating decision the RO denied the veteran's 
claim of service connection for hypertension on the merits of 
the case which was then appealed to the Board.  It is 
important to note, though, that the claim of service 
connection for hypertension was initially denied by the RO in 
a 1969 rating decision that was not appealed. The veteran 
subsequently attempted to reopen his claim, and in a July 
1999 rating the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for hypertension.  The veteran was notified of the 
rating in August 1999 and an appeal was not filed.  

A preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Once an RO decision becomes final under 
section 7105(c), absent submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In this case, it is apparent that the RO applied the 
incorrect standard in readjudicating the veteran's 
previously-denied claim of entitlement to service connection 
for hypertension on the merits. The law and regulations 
specify that if new and material evidence has been presented 
or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed. 38 U.S.C.A. § 5108 (West 2002).  

Also, with respect to new and material evidence necessary to 
reopen service connection for hypertension, in December 2003 
the RO sent a letter to the veteran informing him of certain 
provisions of the VCAA needed to substantiate his claim.  
However, as indicated previously, the RO adjudicated the 
issue of service connection for hypertension on the merits of 
the case and did not afford proper notice regarding what is 
needed to reopen his claim regarding service connection for 
hypertension.  In this regard, the Board may not properly 
proceed with appellate review at this time, and the issue of 
service connection for hypertension must be returned to the 
RO so that the RO may furnish the necessary VCAA notification 
to the veteran.   

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should specifically 
inform the veteran of the 
information and evidence needed to 
reopen his claim of service 
connection for hypertension, along 
with all necessary actions to ensure 
compliance with notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2004). The RO should ensure that 
the appellant has been properly 
advised of (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence 
that VA will seek to provide, and 
(c) the information and evidence 
that the appellant is expected to 
provide.    

2.  The RO should contact the veteran and 
request that he submit any pertinent 
evidence in his possession that pertains 
to reopening the claim of service 
connection for hypertension.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should then review the expanded 
record and determine if the veteran's 
claim can be granted. The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


